

EXHIBIT 10.24


Compensation of Outside Directors


Until the elimination of the previously-implemented (January 2009) 10% salary
reduction for employees and equivalent reduction in the compensation payable to
the Company’s outside (non-employee) directors, the cash compensation payable to
the outside directors is as follows:
 
 
·
the annual cash retainer payable for Company Board-level (as opposed to
Committee-level) service will be $27,000;

 
·
the annual cash retainer payable to the chairman of the Audit Committee will be
$10,800;

 
·
the annual cash retainer payable to the chairman of the Compensation Committee
will be $8,100;

 
·
the annual cash compensation payable to the chairman of the Corporate Governance
Committee will be $6,300; and

 
·
the annual cash retainer payable to the Lead Independent Director will be
$10,800.

 
The per-meeting fees payable to the outside directors are as follows:
 
 
·
for in-person Board of Directors meetings, $1,440;

 
·
for in-person Committee meetings, $1,080; and

 
·
for telephonic meetings of the Board of Directors or a Committee lasting less
than one hour, an amount equal to 50% of the per meeting for a Board of
Directors or Committee meeting, as applicable; and

 
·
on and after February 1, 2010, the Chairman of the Joint Special Committee shall
be paid additional compensation at the rate of $150 per hour in recognition of
his increased responsibilities in connection with the search for a new chief
executive officer.

 
In addition, if and when a Special Committee is needed, the amount of the
compensation payable to the members of such Committee will be: $4,500 per month
for the chairman; $2,250 per month for the vice-chairman; and $1,800 per meeting
for all members of the Special Committee. The additional compensation will be
discontinued when any Special Committee project is suspended or concluded.

 
 

--------------------------------------------------------------------------------

 